DETAILED ACTION
Amended claims filed 1 June 2022 have been entered. Claims 1-14 are pending.
Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 repeats the words “and and” in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pullins (US 2016/0265533) in view of Johnson (US 2018/0356139) in view of Hebrard (US 2019/0338778).
Regarding claim 1, Pullins discloses a portable (portable is intended use in the preamble and imparts no structure in the body of the claim, portable will not be given patentable weight) screw compressor (screw compressor, par 0012), comprising: a spiral valve (fig 1, spiral valve 20, par 0013) configured to be driven by an actuator motor (fig 3, electric motor rotates worm 54 in order to actuate spiral valve, par 0020).  Pullins does not disclose an electronic controller coupled to an engine of the portable screw compressor and to the actuator motor, the electronic controller configured to: for a compressor pressure of the portable screw compressor exceeding an upper bound of a nominal pressure range, drive the actuator motor to configure the spiral valve to open one or more ports;  for the compressor pressure of the portable screw compressor being lower than a lower bound of the nominal pressure range, drive the actuator motor to configure the spiral valve to close the one or more ports; and engage the engine and the spiral valve synchronously to set an engine speed of the engine to achieve a lowest RPM possible while maintaining the compressor pressure to be within the nominal pressure range. 
Johnson discloses a portable screw compressor (screw compressor 10, par 0007), comprising: a … valve (slide valve, mechanical unloader 12, par 0008, 0033, 0034) configured to be driven by an actuator motor; and an electronic controller (controller 24, controls mechanical unloader 12, par 0034; and speed of compressor, par 0035) coupled to an engine (Variable frequency drive 22 controlled by controller 24, par 0035) of the portable screw compressor and to the actuator motor (slide valve mechanical unloader 12, controlled by controller 24,  par 0034 implicitly there is a motor for the controller to control the unloader), the electronic controller configured to: for a compressor pressure (operating parameters include suction or discharge pressure of compressor, par 0036; or suction pressure to determine flow rate, par 0047) of the portable screw compressor exceeding an upper bound … (pressure measurements may be operational parameters instead of temperature, par 0036; capacity exceeds load par 0051; a person of ordinary skill in the art would recognize that when capacity exceeds load, pressure will be higher), drive the actuator motor to configure the spiral valve to open one or more ports (capacity exceeds load, operate unloader to reduce capacity, par 0051; multiple ports, par 0034, mechanical unloader may incrementally open, par  0051); and for the compressor pressure of the portable screw compressor being lower than a lower bound … (pressure measurements may be operational parameters instead of temperature, par 0036; load exceeds capacity, par 0052; a person of ordinary skill in the art would recognize that when capacity exceeds load, pressure will be higher), drive the actuator motor to configure the spiral valve to close the one or more ports (load exceeds capacity, close unloader valve to increase compressor capacity, par 0052; multiple ports, par 0034, par 0052); engage the engine and the spiral valve synchronously (fig 4, the algorithm is used to determine desired operating speed and unloader position in conjunction in order to meet desired load, par 0046; examiner notes that applicant explains synchronized / and unsynchronized in applicant’s specification par 0073; the examiner is therefore interpreting synchronized to mean that the spiral valve and engine are coordinated to operate where one is engaged first, applicant’s specification, par 0073, the term synchronously is not being interpreted as simultaneously), while maintaining the compressor pressure to be within the [desired] range (motor speed and unloader position are adjusted to meet desired compressor capacity, par 0051-0052).
Nevertheless, Johnson further discloses that pressure measurements at suction and discharge may be the operation parameter for operation (Johnson, par 0036). Johnson also teaches scenarios where compressor capacity exceeds load (Johnson, par 0051) and where load exceeds compressor capacity (Johnson, par 0052).  Therefore it would have been obvious a person of ordinary skill in the art that measuring compressor load of the Johnson compressor with discharge pressure (Johnson, par 0036) will require consideration of upper and lower bounds for pressure, and would thereby meet the claimed limitation of nominal pressure range, and the desired pressure range of the compressor.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the unloader and compressor control of Johnson into the compressor of Pullins in order to improve the efficiency for compressor operation by selecting efficient combinations of compressor speed and mechanical unloading (Johnson, par 0004).
Hebrard teaches a screw compressor control setting the compressor motor speed to the a lowest RPM possible (keep the rotational speed of a compressor above a minimum rotational speed, where at that minimum speed the screw compressor requires less energy, while below that minimum speed the compressor requires more energy for a specific quantity of air, par 0018, 0068) possible while maintaining the compressor pressure to be within the nominal pressure range (minimum pressure valve 50 and check valve 48, imply that the intended lowest rotational speed is capable of opening said minimum pressure valve at the lower end of the nominal pressure range, par 0037). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the lowest RPM speed of Hebrard into the control of the speed of the Pullins in view of Johnson compressor in order to improve the efficiency of the screw compressor overall (Hebrard, par 0018). 
Regarding claim 5, Pullins in view of Johnson teaches the portable screw compressor of claim 1, wherein the electronic controller is further configured to: for receipt of a trigger (Johnson, desired speed is determined at step 102, par 0048) to engage the portable screw compressor: increase the engine speed of the engine until a first speed is reached (Johnson, VFD 22 increases compressor speed to ideal desired speed, par 0048-0049); and then drive the actuator motor to control the spiral valve to close one or more ports (Johnson, unloaders  12 are used to adjust capacity of the compressor, par 0050; closing unloaders when at optimum speed, par 0052). 
Regarding claim 6, Pullins in view of Johnson teaches the portable screw compressor of claim 5, wherein the electronic controller is further configured to, for receipt of a trigger (Johnson, sudden change in compressor load such that load exceeds capacity, par 0054) to engage the portable screw compressor, increase the engine speed (Johnson, VFD 22 increases speed till it meets loads, par 0054) from the first speed to a second speed (id.) while driving the actuator motor to configure the spiral valve to close the one or more ports (Johnson, unloader is closed to increase capacity, par 0054). 
Regarding claim 7, Pullins in view of Johnson teaches the portable screw compressor of claim 1, further comprising a sensor array (Johnson, sensors, par 0036) configured to provide environmental sensor data to the electronic controller, wherein the electronic controller (Johnson, controller references map based on speed and operating parameters, par 0038) determines the nominal pressure range (Johnson, pressure may be an operating parameter, par 0036) and the engine speed (Johnson, par 0038) for the engine from the environmental sensor data (Johnson, map is interrogated using data, par 0042). 
Regarding claim 8, Pullins discloses a portable (portable is intended use in the preamble and imparts no structure in the body of the claim, portable will not be given patentable weight) screw compressor comprising a spiral valve (fig 1, spiral valve 20, par 0013) configured to be driven by an actuator motor (fig 3, electric motor rotates worm 54 in order to actuate spiral valve, par 0020).  Pullins does not disclose a non-transitory computer readable medium, storing instructions for execution by an electronic controller connected to an engine [of the compressor]… the actuator motor connected to the electronic controller, the instructions comprising: for a compressor pressure of the portable screw compressor exceeding an upper bound of a nominal pressure range, drive the actuator motor to configure the spiral valve to open one or more ports; 3Application No. 16/586,429Attorney Docket No. 127834-0004UT01 for the compressor pressure of the portable screw compressor being lower than a lower bound of the nominal pressure range, drive the actuator motor to configure the spiral valve to close one or more ports; and engaging the engine and the spiral valve synchronously to set an engine speed of the engine to achieve a lowest RPM possible while maintaining the compressor pressure to be within the nominal pressure range.
Johnson teaches a non-transitory computer readable medium (computer memory 28, par 0043), storing instructions for execution by an electronic controller (processor 26, with controller 24, par 0043-0044) connected to an engine (variable frequency drive 22, par 0044) in an analogous portable screw compressor (screw compressor 10, par 0007); a … valve (slide valve, mechanical unloader 12, par 0008, 0033, 0034) configured to be driven by an actuator motor (slide valve mechanical unloader 12, controlled by controller 24,  par 0034 implicitly there is a motor for the controller to control the unloader) connected to the electronic controller, the instructions comprising: for a compressor pressure (operating parameters include suction or discharge pressure of compressor, par 0036; or suction pressure to determine flow rate, par 0047) of the portable screw compressor exceeding an upper bound … (pressure measurements may be operational parameters instead of temperature, par 0036; capacity exceeds load par 0051; a person of ordinary skill in the art would recognize that when capacity exceeds load, pressure will be higher), drive the actuator motor to configure the spiral valve to open one or more ports (capacity exceeds load, operate unloader to reduce capacity, par 0051; multiple ports, par 0034, mechanical unloader may incrementally open, par  0051); and for the compressor pressure of the portable screw compressor being lower than a lower bound  … (pressure measurements may be operational parameters instead of temperature, par 0036; load exceeds capacity, par 0052; a person of ordinary skill in the art would recognize that when capacity exceeds load, pressure will be higher), drive the actuator motor to configure the spiral valve to close one or more ports (load exceeds capacity, close unloader valve to increase compressor capacity, par 0052; multiple ports, par 0034, par 0052); engage the engine and the spiral valve synchronously (fig 4, the algorithm is used to determine desired operating speed and unloader position in conjunction in order to meet desired load, par 0046; examiner notes that applicant gives an example of unsynchronized as both engine and ports engages independently and in a race to move at the same time, applicant’s specification par 0073; the examiner is therefore interpreting synchronized to mean that the spiral valve and engine are coordinated to operate where one is engaged first, applicant’s specification, par 0073), while maintaining the compressor pressure to be within the [desired] pressure range (motor speed and unloader position are adjusted to meet desired compressor capacity, par 0051-0052).
Nevertheless, Johnson discloses that pressure measurements at suction and discharge may be the operation parameter for operation (Johnson, par 0036). Johnson also teaches scenarios where compressor capacity exceeds load (Johnson, par 0051) and where load exceeds compressor capacity (Johnson, par 0052).  Therefore it would have been obvious a person of ordinary skill in the art that measuring compressor load of the Johnson compressor with discharge pressure (Johnson, par 0036) will require consideration of upper and lower bounds for pressure, and would thereby meet the claimed limitation of nominal pressure range.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the unloader and compressor control of Johnson into the compressor of Pullins in order to improve the efficiency for compressor operation by selecting efficient combinations of compressor speed and mechanical unloading (Johnson, par 0004).
Hebrard teaches a screw compressor control setting the compressor motor speed to the a lowest RPM possible (keep the rotational speed of a compressor above a minimum rotational speed, where at that minimum speed the screw compressor requires less energy, while below that minimum speed the compressor requires more energy for a specific quantity of air, par 0018, 0068) possible while maintaining the compressor pressure to be within the nominal pressure range (minimum pressure valve 50 and check valve 48, imply that the intended lowest rotational speed is capable of opening said minimum pressure valve at the lower end of the nominal pressure range, par 0037). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the lowest RPM speed of Hebrard into the control of the speed of the Pullins in view of Johnson compressor in order to improve the efficiency of the screw compressor overall (Hebrard, par 0018). 
Regarding claim 12, Pullins in view of Johnson teaches the non-transitory computer readable medium of claim 8, the instructions further comprising: for receipt of a trigger (Johnson, desired speed is determined in step 102, par 0048) to engage the portable screw compressor: increasing engine speed of the engine until a first speed is reached (Johnson, VFD 22 increases compressor speed to ideal desired speed, par 0048-0049); and then driving the actuator motor to control the spiral valve to close the one or more ports (Johnson, unloaders  12 are used to adjust capacity of the compressor, par 0050; closing unloaders when at optimum speed, par 0052). 
Regarding claim 13, Pullins in view of Johnson teaches the non-transitory computer readable medium of claim 12, wherein the instructions further comprise, while driving the actuator motor to control the spiral valve to close the one or more ports (Johnson, unloader 12 are used to adjust capacity of the compressor, par 0050; closing unloaders when at optimum speed, par 0052), increasing the engine speed from the first speed to the second speed (Johnson, VFD 22 increases speed till it meets loads, par 0054).  
Regarding claim 14, Pullins in view of Johnson teaches the non-transitory computer readable medium of claim 8, further comprising determining the nominal pressure range and engine speed (Johnson, controller references may with data, par 0038, 0042) for the engine from environmental sensor data received from a sensor array (Johnson, sensors, par 0036). 

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pullins in view of Johnson in view of Crane (US 2007/0151264).
Regarding claim 2 dependent on 1, Pullins in view of Johnson does not teach wherein the electronic controller is further configured: for receipt of a trigger to shut down the portable screw compressor: reduce the engine speed of the engine until a first speed is reached; and then drive the actuator motor to configure the spiral valve to open the one or more ports. 
Crane teaches reduced compressor capacity controls wherein the electronic controller is further configured: for receipt of a trigger to shut down the portable screw compressor (fig 4, system shutdown for low capacity demand, par 0034): reduce the engine speed of the engine until a first speed is reached (low frequency control program at step 408, compressor operates at lower frequency, par 0033); and then drive the actuator motor to configure the spiral valve to open the one or more ports (the capacity control program unloads the compressor as necessary, par 0033).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the shutdown sequence of Crane into the compressor control of Johnson, in order to automatically control a compressor to reduce compressor capacity. 
Regarding claim 3 dependent on 2, Pullins in view of Johnson in view of Crane teaches wherein the electronic controller is further configured to, for receipt of the trigger to shut down the portable screw compressor, reduce the engine speed from the first speed to a second speed (Crane, compressor shuts off in step 418, a shutdown compressor has a speed of zero, par 0034) while driving the actuator motor to configure the spiral valve to open the one or more ports (“while driving” is being interpreted as indicating that the speed of the compressor and unloader are synchronized in operation, see claim 1 above). 
Regarding claim 9 dependent on 8, Pullins in view of Johnson does not teach the instructions further comprising: for receipt of a trigger to shut down the portable screw compressor: reducing the engine speed of the engine until a first speed is reached; and then driving the actuator motor to configure the spiral valve to open one or more ports while possibly reducing the engine speed from the first speed to the second speed. 
Crane teaches reduced compressor capacity controls wherein the electronic controller is configured: for receipt of a trigger to shut down the portable screw compressor (fig 4, system shutdown for low capacity demand, par 0034): reduce engine speed of the engine until a first speed is reached (low frequency control program at step 408, compressor operates at lower frequency, par 0033); and then drive the actuator motor to configure the spiral valve to open the one or more ports (the capacity control program unloads the compressor as necessary, par 0033) while possibly reducing the engine speed from the first speed to a second speed (Crane, compressor shuts off in step 418, a shutdown compressor has a speed of zero, par 0034; “while” is being interpreted as indicating that the speed of the compressor and unloader are synchronized in operation, see claim 1 above).  
Regarding claim 10 dependent on 9, Pullins in view of Johnson in view of Crane teaches the instructions further comprising, for receipt of the trigger to shut down the portable screw compressor, reduce the engine speed from the first speed to a second speed (Crane, compressor shuts off in step 418, a shutdown compressor has a speed of zero, par 0034) while driving the actuator motor to configure the spiral valve to open the one or more ports (“while driving” is being interpreted as indicating that the speed of the compressor and unloader are synchronized in operation, see claim 1 above). 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pullins in view of Johnson in view of Lifson (US 2005/0235689).
Regarding claim 4 dependent on 1, Pullins in view of Johnson does not disclose wherein the electronic controller is configured to: for receipt of a trigger to shut down the portable screw compressor due to overheating: maintain or increase engine speed of the engine while driving the actuator motor to configure the spiral valve to open the one or more ports; and reduce the engine speed of the engine when a temperature of the portable screw compressor falls below a threshold. 
Lifson teaches a compressor (compressor, abstract) configured to: for receipt of a trigger to shut down the portable screw compressor due to overheating (high ambient temperature leading to nuisance shutdowns, par 0010): maintain or increase engine speed of the engine (unload compressor and stop nuisance shutdown, par 0010, 0025) while driving the actuator motor to configure the spiral valve to open the one or more ports (unload compressor, par 0010, 0025); and reduce the engine speed of the engine when a temperature of the portable screw compressor (a shutdown threshold for the shutdown can be determined, at high temp maximum load conditions, par 10) falls below a threshold (implicitly a shutdown will occur when extreme condition continues to exist and the compressor has been maximally unloaded, par 10, see claim 8, 17).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a unloading step for a compressor high temperature issue as taught by Lifson (Lifson, par 0010) into the controls of Pullins in view of Johnson, in order to avoid nuisance high temperature shutdowns and thereby reduce the amount of cycling thereby increasing the life and reliability of the compressor (Lifson, par 0024).
Regarding claim 11 dependent on 8, Pullins in view of Johnson does not disclose, the instructions further comprising: for receipt of a trigger to shut down the portable screw compressor due to overheating: maintaining or increasing the engine speed of the engine while driving the actuator motor to configure the spiral valve to open the one or more ports; and reducing the engine speed of the engine when a temperature of the portable screw compressor falls below a threshold. 
Lifson teaches a compressor (compressor, abstract) configured to: for receipt of a trigger to shut down the portable screw compressor due to overheating (high ambient temperature leading to nuisance shutdowns, par 0010): maintain or increase the engine speed of the engine (unload compressor and stop nuisance shutdown, par 0010, 0025) while driving the actuator motor to configure the spiral valve to open the one or more ports (unload compressor, par 0010, 0025); and reduce the engine speed of the engine when a temperature of the portable screw compressor (a shutdown threshold for the shutdown can be determined, at high temp maximum load conditions, par 10) falls below a threshold (implicitly a shutdown will occur when extreme condition continues to exist and the compressor has been maximally unloaded, par 10, see claim 8, 17).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a unloading step for a compressor high temperature issue as taught by Lifson (Lifson, par 0010) into the controls of Pullins in view of Johnson, in order to avoid nuisance high temperature shutdowns and thereby reduce the amount of cycling thereby increasing the life and reliability of the compressor (Lifson, par 0024).
Response to Arguments
Applicant's arguments filed 1 June 2022 have been fully considered but they are not persuasive. Applicant argues that Johnson in view of Pullins does not teach “nominal pressure range,” (Remarks, page 6). Applicant does not present any arguments with the prior art rejection. Therefore, the rejection regarding “nominal pressure range” is maintained as indicated in the non-final rejection (Non-Final Rejection, dated 1 March 2022, page 4).
Applicant argues that Pullin’s fails to teach the new amended limitations. The interpretation of the new claim term “synchronously” was interpreted in line with applicant’s specification, par 0073. Applicant discloses that synchronized is meant that the spiral valve and engine are coordinated to operated where one is engage first (Applicant’s spec, par 0073). This interpretation is in line with a method that coordinates the adjustment of both speed and unloader position. Applicant explicitly discloses that synchronously does not refer to both motor and unloader starting to move at the same time (Applicant’s spec, par 0073). The prior art rejection was amended to account for this interpretation of synchronously.
Applicant argues that the prior art does not recognize the problems addressed by the claims, nor teach or suggest a solution similar to the present invention. However, applicant’s recognized problem is a reduction of fuel use and energy (Applicant’s spec, par 0076); this focus on pump efficiency and energy consumption is the same problem taught by Johnson (Johnson, compressor speed has an effect on energy efficiency, and that adjusting speed for higher efficiency is desirable, par 0004, 0027, 0048). Therefore the examiner maintains that the prior art recognizes the same problems addressed by the claims and proposes a similar solution. Furthermore, examiner has cited new reference Hebrard, which teaches a minimum speed for the compressor for efficiency, as explained at the claim 1 rejection above (Hebrard, par 0018, 0068).
Applicant argues that Pullins does not recognize the problems addressed by the claims, no teaching or suggest a solution similar to the present invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the identification of the problem and the solution come from the primary reference Johnson and not Pullins. Johnson teaches the problems recognized by applicant and the prior art is the same (Applicant’s spec, reduction in fuel used and energy consumed, para 0076; Johnson states increase in energy efficiency, para 0004). Furthermore, the proposed solutions are the same, speed control of the compressor matched to an unloader (Applicant’s spec, para 0076; Johnson, para 0004). 
Applicant argues that the combination of Johnson and Pullins has no motivation or suggestion in the references to urge the combination.  The combination has been amended to combine the controller of Johnson with the compressor of Pullins, and a new motivation to combine has been added.
Applicant further argues against the combinations of Crane (US 2007/0151264) and of Lifson (US 2005/0235689). However, applicant does not specify any details of the arguments against either combination. Therefore the rejection based on combinations with Crane and Lifson are maintained as explained in the rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746        

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746